Title: Circular to the Colonels of Various Continental Regiments, 12 March 1777
From: Washington, George
To: Colonels of Various Continental Regiments

 

Sir
Head Quarters Morristown 12th March 1777

You are hereby required immediately to send me an exact return of the state of your Regiment, and to march all the Recruits you have to Philadelphia, where they will be innoculated, and receive further orders from the Commanding Officer in that City—No plea’s for delay, drawn from the dispersion of the Officers and Men, can be admitted. Every Commanding Officer should know where his inferior Officers, and those where their Recruits, are; and shou’d be able to collect them in the most expeditious manner—You and the Major must come on with the Regiment, leaving behind a sufficient number of proper Officers to carry on the Recruiting Service; Also the Lieut. Colo. to direct and hurry them on as fast as they get the compliment of men respectively assign’d to them. I am Sir Your Hble Servt

Go: Washington

